Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.5 Filed 01/07/21 Page 1 of 8

EXHIBIT A
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.6 Filed 01/07/21 Page 2 of 8

Original - Court 2nd copy - Plaintiff

 

 

 

 

 

 

Approved, SCAO 1st copy - Defendant 3rd copy - Retum
STATE OF MICHIGAN . CASE NO.
JUDICIAL DISTRICT! .
17TH JUDICIAL CIRCUIT - SUMMONS 2020- Ges { “NI
COUNTY PROBATE *
Court address Court telephone no.
180 Ottawa Ave., NW, Ste. 2400, Grand Rapids, MI 49503 (616) 632-5220
Plaintiff's nama(s), addressies), and telephone nojs}. . Gefendant’s name(s), address(es), and telephone na(s).
ANDREW INBODY MENARD, INC.

Resident Agent: TIMOTHY J ROESNER
v ‘10154 VAN VLEET
GAINES, MI 48436

 

Flainti’s attomey, bar no., address, and telephone no.
STEPHEN R. BOEHRINGER (P65482) . ‘

THE SAM BERNSTEIN LAW FIRM PAUL J. DENENFELD
1787 Grand Ridge Ct, NE, Ste. 202
Grand Rapids, MI 49525 oe
(616) 333-0313

Instructions: Check the items below that apply to you and provide any required Information. Submit this form to the court clerk along with your complaint and,

a necessay. & a case Inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case, .

O There are no pending or: resolved cases ‘within the jurisdiction ‘of:the family division of the circuit court involving the family 0 or
family members of the person(s). who are the subject of the complaint. ~

oO There: is‘6he'or more. pending: or rescived: cases within the ‘jurisdiction of the family division of the circult court involving
the family, or family. members of f the j person(s) \ ‘who | are the: Subject of the: complaint. | have separately fi filed a compiéted: °
confidential: Case ‘inventory, (form NIC 21) fisting those tases: EE Rete el Qt” aE Ciad as Sg ORE tery

EV tt iscunknown i if f there : are : pending or or resolved cases within the jurisdiction of the family division of the circuit court involving

sie iu oi,

the. family. or fer members of the 3 person(é) WAS. are the sibjéct' Orthe ‘Coffipiaint. =: THESL ING OT Satthy AOat AOL ake wine

ot
wht t
See ne Sh sant g4 Ye, "Se ¢u Seat SOR pe Pe eM ys sing a Woe yh

 

 

 

 

 

 

fem ad Seb ty ieee. ae ~
> a . Fy z wide ate
« eu bee Tho ote eat pret

ws . . te :

Yau Zone

Givil Case.
[J] This is a business ease i in n which ‘aie of ‘Bait of the‘action inbliides’ a ‘bubines! or ‘commercial dispute under Mc 600. .8035.,.

[J MDHHS and a contracted.health plan may have a right to recover expenses in this case. | certify that notice and a copy of”
the complaint will be ‘provided to MDHHS and (if applicable) the contracted heaith-plamin accordance with MCL. 400.106(4).
[7] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the

complaint.
CA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

Court, where

 
 

fee, og pete - .
ote oS rep TEate N eek oy Beas

been previously filed in .. this court, [1

 

 

it was given case number. and assigned to Judge _

The action Clremains Cis no longer pending.

Sunimons section completed by court clerk. ; vn SUMMONS

&

NOTICE TO TRE DEFENDANT: in ‘the’ name et the pede of the Stele of Michigan you are. -nolified: moe

4: You are:being sued., OOM Sabet gos pee ee

2.. YOU HAVE 21 DAYS after recelvitig: dniS summons and atopy ofthe complaint: to'fite: -a-written. anawerwith. the court, ‘and
serve a copy on the other party or take cther lawful action with the court (28 days if you were served by mail or “you were
served outside:this. state)...... ., ASE a tt tted ae anetey gree seed

13; If you do.not answet or take other, ‘action within ‘the Tipe graweer ough ment’ iayrbe entered against you for the relief

demanded in. the complaint, . vids te gered Ree rok G28 Pe cee, OO aT UN eNO OL ows Ceres toned ewe ee

4 Ifyou require special, accommodations t to ise hé court b Batause. ofa disability or if you require'a foreign ‘language interpreter

+ to help you fully participate in court proceedings, please contact the’ court irnmediately to.make: arrangements. etn

issue dg , |ExPiration date* ~ . [cour clerk: -* cae eC
\ + eye EAR 248 we
Ayo 2000, "FEB O'g agp [Se oe. Lge DBCS Lyons
This summons. is invalid unless sewed on or before its expiration date. Thistdocument must be sealed by the:sealiof.the court..- Taet sae
mC of @r9) SUMMONS. . MGR 1.108(0), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105

het

  

 

 

 

 

 

 

 

Pee at eg POLE Cen

 

Myce ME Bt dae ite legs Neg vonage
ey ey RS ee Tid He ke ™ ef MR ER aE .
oe : PED EM ae
 

 

 

Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.7 Filed 01/07/21 Page 3 of 8

 

SUMMONS

PROOF OF SERVICE| Case No. 2020- -NI

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to

complete service you must return this original and all copies to the court clerk.

 

 

 

 

.| CERTIFICATE / AFFIDAVIT OF SERVICE i NONSERVICE |

 

C] OFFICER CERTIFICATE OR [J AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, depuiy sheriff, bailiff, appointed Being first duiy sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2}), . adult, and {am not a party or an officer of a corporate
and that: (notarization not required) party (MCR 2.703{A]), and that: (notarization required)

 

(J | served personally a copy of the summons and coniplaint,
Ct served by registered or certifi ed mail (copy of return receipt attached) a copy of the summons and complaint, -.

 

together with .. we -
List all documents served with the summons and complaint

on the defendant(s):

 

 

Defendant's name ° ee  oiripiele audrussies) of 6aNvice Day, date, ima

 

 

 

 

 

 

 

("] |have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)

and have been unable to complete service. ., :
Defendant's name ¢~ . Compiete address(es) of service : Day, date, time

 

 

 

 

 

 

 

I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
_ bast of my information, nowledge, and belief. . . -

 

 

 

 

 

Service fee Miles traveled Fee Signature
$ |s
Incorrect address fee | Miles traveied Fee TOTAL FEE Name (type or print)
s |s $ ——

Tite

 

 

 

County, Michigan.

 

Subscribed and sworn to before me on Gale . ;

 

My commission expires; == Signatures: ne
Date Deputy cout detuNolary public

 

Notary public, State of Michigan, County of

| ACKNOWLEDGMENT OF SERVICE |
| acknowledge that | have received service of the summons and cornplaint, together with ass

 

 

ments

 

on
Day, date, time
on behaif of

 

 

Signature
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.8 Filed 01/07/21 Page 4 of 8

 

 

       

“Case h No. 20 0-90 ) NI
sed Nod: #5 WEA bene ue rye a

- “Hon. PAUL. DENN
cree 2° 55R, 0094 COMPLAINT & JURY DEMAND:

ae
hav hé Vaae teed

ve fee ethene Sead etter OF eaten ap tenm at Nettle tates Ae ARE Em ot Ost —

Saskte ads

wees

soe ee matinee ped aad ate Ci wrnsvaben el aCe blend i on eerste wrens

| STEPHEN R. BOEHRINGER (P65482)

poe tl FHE SAM BERNSTEIN LAWFIRM

: Attorney for the Plaintiff . .
| 1787 Grand Ridge Court NE, Ste, 202.0... 665 bet tee ee eet cr re see te te

| Grand Rapids, MI 49525 so Sec cpee gecett :

ET OTEY STROSS AES he EE ee ie i oe ee en

- | sboehrin cx@sambernstein:com— “saa Gen Se

  

 

 

ia

mene me get ah Diyten an en Lermemy mann meee ae

, 77 ous “r= “"—" Bere is no other civil action between these parties arising out of the same transaction
or occurrence as alleged in this Complaint pending in this Court, nor has any such action
been previously filed and dismissed.or transferred after having been assigned to a judge,
nor do I know of any other civil action not between these parties, arising out of the same
transaction or occurrence as alleged in this Complaint that is either pending or was
previously filed and dismissed, transferred, or otherwise disposed of after being
assigned to a fudge in this our :

s “rt, teeta . a

_ COMPLAINT AND JURYDEMAND) :

 

+
i
:
ncn teint pom namtrtaes tmntinln ork aca Aitin ial ae ea
4
{

 

 

 

 

 

The Plaintiff, ANDREW INBODY, through his attorneys, THE SAM BERNSTEIN

ap wilttesan: || LAW FIRM, states for his cause of action against the Defendant, Menard, Inc., as follows:
SAM BERNSTEIN, :

og tem ML Do
Law Fiae.- tn “ .

fee eo Re ne

siras wonnmestenn wewwar SURISDICTION & & VENUE

SUES Me ee we te

FARMINGTON HILLS, 1. The Pisin “xnatew I Inbody, is a resident. of -th County :0f2Kentc Statexof

MICHIGAN 48334-1660 A kh ve eae mse Quer ar ee nia

5
oF
é

   
 

(800) 226-8726 Michigan.

A PROFESSIONAL LIMITED ob es ,2c
LIABILITY. COMBANY 0. 0 UJ. eae em TM yet . “sess

 

 
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.9 Filed 01/07/21 Page5of8

strest AE
SAM BERNSTEIN.
———e ee

41731 NORTHWESTERN HIGHWAY
SUITE 332
FARMINGTON HILLS,
MICHIGAN 46334-1663

 

(800) 225.5726

A PROFESSIONAL LIMITED
LIABILITY COMPANY

 

 

2. Defendant, Menard, Inc., is a Wisconsin corporation, with a business location at
5555 Clyde Park “Avenue SW, Wyoming, Michigan 49509, and a resident agent named the
United States Corporation Company, 601 Abbot Road, East Lansing, MI 48823.

3. All the acts, transactions and occurrences giving rise to this litigation arose in the
City of Wyoming, County of Kent, State of Michigan on February 9, 2019.

4. The amount in controversy in this litigation exceeds the sum of Twenty-Five
Thousand ($25,000.00) Dollars exclusive of costs, interest and attorney fees. a

| NEGLIGENCE

5, The Plaintiff restates and reaffirms the allegations it set forth in the preceding 4
paragraphs of this Complaint as though fully restated herein.

6. On or about the February 9, 2019, the Defendant was the owner, operator and/or

in control of a retail store located at 5555 Clyde Park Avenue SW, Wyoming, Michigan 49509

7. The Plaintiff was a customer at the Defendant’s Store on February 9, 2019.
8. The Defendant had employees working at the Defendant’s Store.
9, At the Defendant’s Store, the Defendant’s employees operate fork-lift trucks.
10. The Defendant’s employees owed the Plaintiff and other customers certain duties
of reasonable care in the performance of their job at the Defendant’s Store.
11. In total disregard of such duties the Defendant and its employees breached said
duties in one or more of the following ways, including, but not limited to: |
(a) Negligently, carelessly and recklessly failing to properly operate and
position the fork-lift, and operating same in such a way where it was
known or should have been known in the exercise of reasonable care that

‘said fork-lift would strike and/or injure individuals, like the Plaintiff,
while in the Defendant’s Store;

 
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.10 Filed 01/07/21 Page 6 of 8

ae ee
SAM BERNSTEIN
SOM SRANSLELN,

LAS FIR
31731 NORTHWESTERN HIGHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 48334-1689

(800) 225-5726

& PROFESSIONAL LIMITED
LIABILITY COMPANY

 

(b)

(g)
(h)
(i)

G)

(k)

@

(m)

@)

(0)

(p)

Negligently, carelessly and recklessly operating the fork-lift in a
dangerous position which allowed it to strike and/or injure the Plaintiff:

Negligently, carelessly and recklessly failing to make proper observation
while operating the fork-lift;

Negligently, carelessly and recklessly failing to warn the Plaintiff of the
presence of and operation of the fork-lift;

Negligently, carelessly and recklessly maintaining creating a dangerous |
situation by failing to utilize proper safety equipment;

Negligently, carelessly and recklessly maintaining a dangerous condition
by failing to maintain proper safety equipment upon the fork-lift;

Failing to properly train its employees;
Failing to create or adhere to safety precautions;

Negligently, carelessly and recklessly failing to keep the fork-lift fit for
the foreseeable uses and in proper repair;

Negligently, carelessly and recklessly causing the fork-lift to strike the
Plaintiff:

Negligently, carelessly and recklessly failing to use reasonable care to
protect the Plaintiffs from and against the hazards of the fork-lift;

Negligently, carelessly and recklessly allowing said fork-lift to become
and remain in poor repair;

Negligently, carelessly and recklessly failing to inspect said fork-lift so as
to discover a dangerous condition of which Defendant knew or had reason
to know existed;

Negligently, carelessly and recklessly failing to alleviate a dangerous
condition which Defendant caused or knew or had reason to know existed;

Negligently, carelessly and recklessly failing to warn the Plaintiff and
those persons like Plaintiff of the dangerous conditions then and there
existing; ,

In otherwise negligently, carelessly and recklessly failing to exert that
degree of care, caution and diligence as would be demonstrated by a
reasonable prudent person under the same or similar circumstances and in

 
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.11 Filed 01/07/21 Page 7 of 8

|

otherwise causing the injuries and damages to Plaintiff as hereinafter
i alleged;

(q) Negligently, carelessly and recklessly being guilty of other acts or
negligence currently unknown to Plaintiff but, which will be ascertained
through the discovery process.

12. As a direct and proximate result of the negligent acts and/or omissions on the part
of the Defendant and the Defendant’s employees, the Plaintiff was struck by a fork-lift operated
by the Defendant’s employees.

13. As a direct and [proximate result of being struck by the Defendant’s fork-lift, the
Plaintiff sustained severe injuries, the full extent and character of which may not currently be
known, but which include, but are not necessarily limited to: |

(a) _Injuries to his right wrist and sequelae;
(b) —_ Injuries to his low back and sequelae;

(c) Injuries to his fingers and sequelae;

(d} Pain, suffering, discomfort, disability, extreme physical and
emotional suffering; .

| (e) Stress, anxiety, and tension;

(f) Loss of the natural enjoyments of life;

 

(g) Loss of wages and/or earning capacity; and

| (h) Financial loss due to medical costs for treatment, services,
medicines, appliances, etc.

THE

SAM BERNSTEIN,

LAW Fae
34734 HORTHWESTERN HIGHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 46334-1669

{600} 225-8726

A PROFESSIONAL LIMITED |
LIABILITY COMPANY |

 

 
Case 1:21-cv-00018-HYJ-RSK ECF No. 1-1, PagelD.12 Filed 01/07/21 Page 8 of 8

THEREFORE, the Plaintiff, Andrew Inbody, respectfully requests that this Honorable
Court award him damages against the Defendant, Menard, Inc., in whatever amount to which he

is entitled to receive, together with costs, interest and attorney fees.

THE SAM BERNSTEIN LAW FIRM

STEPHEN R. BOEHRINGER (P65482)
Attorney for Plaintiff
1787 Grand Ridge Court NE, Ste. 202
Grand Rapids, MI 49525

Dated: November 5, 2020 (616) 333-0313

JURY DEMAND

The Plaintiff, ANDREW INBODY, through his attorneys, THE SAM BERNSTEIN }

LAW FIRM, PLLC, respectfully requests a Trial by Jury in the above-entitled cause of action.
THE SAM BERNSTEIN LAW FIRM

STEPHEN R. BOEHRINGER (P65482)
Attorney for Plaintiff
1787 Grand Ridge Court NE, Ste. 202
Grand Rapids, MI 49525

Dated: November 5, 2020 (616) 333-0313

ener HE nein
SAM BERNSTEIN
ah
34731 NORTHWESTERM HIGHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 48334-1659

 

(806) 225-5726

A PROFESSIONAL LIMITED
LIABILITY COMPANY

 

 
